United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Moundsville, WV, Employer
)
___________________________________________ )
J.Y., Appellant

Appearances:
David W. Hummel, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1614
Issued: November 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 23, 2007 appellant filed a timely appeal of an April 17, 2007 decision of the
Office of Workers’ Compensation Programs which denied his request for reconsideration
without conducting a merit review. Because more than one year has elapsed between the most
recent merit decision dated January 25, 2005 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2). The only decision before the Board is the Office’s April 17, 2007 decision denying
appellant’s request for reconsideration of the merits of his claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that his request was untimely filed and failed to demonstrate clear evidence of error.

FACTUAL HISTORY
On September 13, 2004 appellant, then a 57-year-old deck hand, filed a traumatic injury
claim alleging that, on July 30, 2004, he felt discomfort in his lower back and leg while stacking
tires.1 He stopped work on August 2, 2004 and returned on September 27, 2004.2
By decision dated January 25, 2005, the Office denied appellant’s claim on the grounds
that he did not establish an injury as alleged. The Office found that the evidence was sufficient
to establish that the incident occurred as alleged. However, the Office found that the medical
evidence was insufficient to establish that appellant’s condition was caused by his employment
duties.
By letter dated March 30, 2007, appellant requested reconsideration.
In support of his request, appellant submitted copies of medical records, all of which
were previously submitted. They included treatment notes dated August 1, 2004 from Dr. Lisa
Hrutkay, an osteopath, Board-certified in emergency medicine, who noted appellant’s history of
injury which included that he had “problems with his low back for quite some time.” Dr. Hrutkay
advised that “last week he had increased pain in his back after he had rolled some tires.” In an
August 3, 2004 emergency room note, she noted appellant’s history of presenting to the
emergency room with complaints of low back pain. Dr. Hrutkay noted that appellant related a
“history of low back pain which is chronic in nature from an injury he had on the job some years
ago.” She diagnosed “intractable back pain.”
In separate emergency room treatment note dated August 3, 2004, Dr. Anita Mysliwiec,
Board-certified in internal medicine, noted that appellant was in a motor vehicle accident years
ago, which caused his back pain to begin. She also noted that appellant related that he worked as
a custodial engineer and was working when he picked up a strap which contained bound papers
and fell to the ground. Dr. Mysliwiec also noted that appellant recently picked up a tire and felt
pain in his lumbar region. She diagnosed “intractable back pain.” In an August 4, 2004
magnetic resonance imaging (MRI) scan read by Dr. Warren Boling, a radiologist, revealed
multilevel spinal and neural foraminal compromise related to disc bulging and degenerative
changes along the posterior facets. In an August 11, 2004 discharge summary, Dr. Leslie
Latterman, an osteopath, diagnosed lumbar disc displacement with intractable back pain, spinal
stenosis, hypertension and gastroesophageal reflux. In an August 11, 2004 report, Dr. David
Liebeskind, Board-certified in physical medicine and rehabilitation, noted that appellant was
admitted to the hospital after a severe exacerbation of underlying chronic back pain. He
diagnosed exacerbation of chronic low back pain and noted that appellant was postlaminectomy.
Appellant also submitted copies of previously submitted physical therapy reports dated
August 3, 2004, copies of previously submitted occupational therapy reports dated August 11
and 13, 2004 and a certification from a health care provider dated September 22, 2004.

1

While appellant filed his claim as a recurrence, the Office treated it as a traumatic injury.

2

The record reflects that appellant had a prior claim for a lumbar strain under file number 032004244.

2

In a decision dated April 17, 2007, the Office denied appellant’s request for
reconsideration for the reason that it was not timely filed and failed to present clear evidence of
error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”4
The Office’s imposition of a one-year time limitation within which to file an application
for review as part of the requirements for obtaining a merit review does not constitute an abuse
of discretionary authority granted the Office under section 8128(a).5 This section does not
mandate that the Office review a final decision simply upon request by a claimant.
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a). Thus, section 10.607(a) of the implementing
regulations provides that an application for reconsideration must be sent within one year of the
date of the Office decision for which review is sought.6
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence that does not raise a substantial
question concerning the correctness of the Office’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by the Office of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
3

5 U.S.C. §§ 8101-93.

4

5 U.S.C. § 8128(a).

5

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.607(b).

3

whether the new evidence demonstrates clear error on the part of the Office.8 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.9
ANALYSIS
In its April 17, 2007 decision, the Office properly determined that appellant failed to file
a timely application for review. The Office rendered its most recent merit decision on
January 25, 2005. Appellant’s March 30, 2007 request for reconsideration was submitted more
than one year after the January 25, 2005 merit decision and was, therefore, untimely.
In accordance with internal guidelines and with Board precedent, the Office properly
proceeded to perform a limited review to determine whether appellant’s application for review
showed clear evidence of error, which would warrant reopening his case for merit review under
section 8128(a) of the Act, notwithstanding the untimeliness of his application. The Office
reviewed the evidence submitted by appellant in support of his application for review, but found
that it did not clearly show that the Office’s prior decision was in error.
The Board finds that the evidence submitted by appellant in support of his application for
review does not raise a substantial question as to the correctness of the Office’s decision and is
insufficient to demonstrate clear evidence of error. The underlying issue in this case is whether
appellant demonstrated clear evidence of error in the January 25, 2005 Office decision which
denied his claim for a traumatic injury due to the lack of medical evidence establishing causal
relationship.
With his March 30, 2007 request for reconsideration, appellant submitted copies of
previously submitted medical evidence, which did not provide any opinion on the issue of causal
relationship. The medical evidence included treatment notes dating from August 1 to 11 2004,
from Drs. Hrutkay, Mysliwiec, Latterman, and Liebeskind, who diagnosed “intractable back
pain” and exacerbation of chronic low back pain. Appellant also submitted a copy of an
August 4, 2004 MRI scan read by Dr. Boling, which revealed multilevel spinal and neural
foraminal compromise related to disc bulging and degenerative changes along the posterior
facets. He also submitted a certification from a health care provider, but it did not contain any
opinion on causal relation. As this evidence did not address the critical issue in the case, causal
relationship between appellant’s claimed medical condition and factors of his employment, the
evidence does not demonstrate clear evidence of error in the January 25, 2005 decision.

8

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

9

Id.

4

Appellant submitted copies of reports from physical and occupational therapists. Section
8101(2) of the Act provides that the term “physician” includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by the applicable state law. Only medical evidence from a physician
as defined by the Act will be accorded probative value. Health care providers such as
physician’s assistants and therapists are not physicians under the Act. Thus, their opinions do
not constitute medical evidence and have no probative value.10 These records are insufficient to
demonstrate clear evidence of error.
Office procedures provide that the term “clear evidence of error” is intended to represent
a difficult standard. The claimant must present evidence which on its face shows that the Office
made an error (for example, proof of a miscalculation in a schedule award). Evidence such as a
detailed, well-rationalized report, which if submitted prior to the Office’s denial, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error
and would not require a review of a case.11
The Board finds that this evidence is insufficient to prima facie shift the weight of the
evidence in favor of appellant’s claim or raise a substantial question that the Office committed
error in its January 25, 2005 Office decision.12 Therefore, the Board finds that appellant has not
presented clear evidence of error.13
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.

10

See Jane A. White, 34 ECAB 515, 518 (1983).

11

Annie L. Billingsley, 50 ECAB 210 (1998).

12

John Crawford, 52 ECAB 395 (2001); Linda K. Cela, 52 ECAB 288 (2001).

13

The Board notes that, subsequent to the Office’s April 17, 2007 decision, appellant’s submitted additional
evidence on appeal. The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

5

ORDER
IT IS HEREBY ORDERED THAT the April 17, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

